ORDER
PER CURIAM.
On September 9, 1992, Petitioner filed a motion for clarification of a September 2, 1992, order of this Court which denied petitioner’s motion for review of a July 7,1992, 2 Vet.App. 580, order denying his applica*136tion for a writ of mandamus. Petitioner also requested en banc review of several matters pursuant to Rule 35(b). Specifically, petitioner requested that the full Court conduct a “full [r]eview of all issues which I specified in all of my previous motions for review,” and to consider in particular the July 7, 1992, order denying the writ of mandamus; an August 14, 1992, order denying a motion for recusal of Judge Ivers; and the September 2, 1992, order denying the motion for review of the July 7, 1992, denial of the writ of mandamus. Petitioner’s Mot. at 3-4.
Petitioner’s motion for clarification requested the status of motions filed August 20, 1992, and August 28, 1992, which sought review of the August 14, 1992, order denying petitioner’s motion for recusal of Judge Ivers. An issue presented by these motions, i.e., whether a panel may review a single judge’s denial of a motion for recusal, is addressed in an opinion issued by a three-judge panel (Nebeker, Chief Judge, and Mankin and Steinberg, Associate Judges). The motions filed August 20 and August 28, 1992, have been construed by the Court as a motion for reconsideration of the August 14, 1992, order pursuant to Rule 35(a).
The Court recognizes that its September 2,1992, order was issued prior to the disposition of the two August motions. Therefore, the Court today reissues its September 2, 1992, order concerning the motion for review of the July 7,1992, denial of the writ of mandamus and addresses petitioner’s motion for review en banc.
Accordingly, it is
ORDERED, by the panel (members of panel denoted by *), that the Court’s order of September 2, 1992, is vacated. It is further
ORDERED, by the panel, that petitioner’s motion for panel review of the July 7, 1992, order denying his application for a writ of mandamus is denied. It is further
ORDERED, by the Court en banc, that no judge having called for a vote, petitioner’s September 9, 1992, motion for en banc review of the July 7, 1992, order is denied.